PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
HECHT, GERALD   
Application No. 16/600,039
Filed: 11 Oct 2019
For GAZEBO OR TENT

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition filed on July 27, 2022, to accept an unintentionally delayed priority claim to prior-filed foreign application number 20 2018 105 847.9.1  This petition is being treated as a petition pursuant to 37 C.F.R. § 1.55(e).  

The petition pursuant to 37 C.F.R. § 1.55(e) is DISMISSED.

A petition under 37 C.F.R. § 1.55(e) to restore the right of priority to a prior provisional application requires:

The priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b), or 386(a) or 386(b) in an application data sheet (§1.76(b)(6)), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;

A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies;

The petition fee as set forth in §1.17(m); and,

A statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Office records show a certified copy of German application number 20 2018 105 847.9 was received in this application on November 8, 2019.

With this petition, a properly signed and marked corrected/updated ADS, the petition fee, and the proper statement of unintentional delay have been received.

To date, items (1), (2), and (3) above have been satisfied, and item (4) has not.

Regarding the fourth requirement, Petitioner has submitted the required statement of unintentional delay.  However, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed foreign priority claim was unintentional where the petition to accept such foreign priority claim was filed more than two years after the date the foreign priority claim was due.  See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

In this instance, a petition under 37 C.F.R. § 1.55 was filed more than two years after the date the foreign priority claim was due.  Therefore, Applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223.  

When addressing the delay, Petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.55, regardless of the circumstances that originally resulted in the failure to timely submit the foreign priority claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the foreign priority claim in the above identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See M.P.E.P. § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

First, the undersigned has reviewed the papers received on July 27, 2022 and has not located an explanation concerning the extended period of delay therein.  This must be rectified on renewed petition.

Moreover, Petitioner is reminded that it is the entire period of delay that must be shown to have been unintentional, and the failure to have included an explanation with the July 27, 2022 must be addressed on renewed petition.

Second, this application was initially filed on October 11, 2019 with an ADS that lacks the presently requested foreign priority claim.  The USPTO mailed a filing receipt on October 30, 2019 which sets forth, in pertinent part:
	

    PNG
    media_image2.png
    72
    666
    media_image2.png
    Greyscale


As such, it is not clear why the party/parties having the right or authority to present the domestic benefit claim in the above-identified application would have been unaware that the presently requested benefit claim had not been accorded, and it is equally unclear why no action was taken to secure the desired benefit claim until the filing of this petition almost two years and nine months after the mailing of the October 30, 2019 filing receipt.  This must be addressed on renewed petition.  A statement from the Applicant is not required: it would be sufficient for Petitioner to expressly state that he has spoken with the Applicant and confirmed the facts of which he lacks firsthand knowledge.

It follows the record does not support a finding that the entire period of delay was unintentional.

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.55(e).” 

How to respond to this decision :

The response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail, hand delivery, facsimile, or via EFS-Web.  

Mail: Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Hand delivery: Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

Facsimile: (571) 273-8300: please note this is a central facsimile number.  

EFS-Web: Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.  When filing via EFS-Web the user must select from the list of document descriptions to specify the files being submitted via EFS-Web.  Based on the document description selected by the user, a document code is assigned, and a message regarding the document submitted to the USPTO will be forwarded to the appropriate organization for processing and to the appropriate official for consideration: therefore, accurate document indexing is important to facilitate efficient processing and proper consideration of the document by the USPTO. It is important for users to select the correct document description and check the application file via PAIR after the submission is completed.

Neither a duplicate petition fee nor another corrected/updated ADS is required on renewed petition.

It is noted a notice of allowance issued on July 13, 2022.  If a renewed petition is filed after the payment of the issue fee, Applicant will need to file a petition to withdraw from issue with a RCE. Otherwise, the renewed petition will be dismissed, as no amendments may be entered after payment of issue fee. Alternatively, a renewed petition with a certificate of correction may be filed after the patent issues however Petitioner is reminded that it is the entire period of delay that must be shown to have been unintentional.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.2  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions
  




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 German application number 20 2018 105 847.9 was filed on October 12, 2018.
        2 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.